UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 UNITED STATES OF AMERICA,              :
                                        :
                -v-                     :        10cr318 (DLC)
                                        :
 ADRIAN FOX,                            :      OPINION AND ORDER
                     Defendant.         :
                                        :
 -------------------------------------- X

APPEARANCES

For the Government:
U.S. Attorney’s Office for the Southern District of New York
Michael R. Herman
One St. Andrew’s Plaza
New York, New York 10007

For the defendant:
Quinn Emanuel Urquhart & Sullivan, LLP
Alex Spiro
William Weinreb
Manisha Sheth
51 Madison Ave, 22nd Floor
New York, New York 10010

DENISE COTE, District Judge:

     In April 2010, a grand jury indicted Adrian Fox for, inter

alia, aiding and abetting the bringing of persons whom he knew

to be aliens into the United States at a place other than a

designated port of entry, in violation of 8 U.S.C. §

1324(a)(1)(A)(i).   The indictment was unsealed in July 2010.

Fox was never arraigned, and he represents that since the

unsealing of the indictment he has been living in the Bahamas.

In May 2014, counsel appeared in this matter on Fox’s behalf.

                                 1
The Government represents that between May 2014 and September

2019, defense counsel attempted to negotiate a deferred-

prosecution agreement for Fox, but that the Government

determined it would not consider such an agreement while Fox

remained abroad.

     On September 17, 2019, Fox moved to dismiss the indictment

against him on the grounds that his constitutional right to a

speedy trial had been violated by the nine-year post-indictment

delay.    On November 5, 2019, the Government submitted a letter

in opposition, to which the defendant replied on November 19.

     The Court declines to consider the merits of Fox’s motion;

under the fugitive disentitlement doctrine, judicial resources

need not be expended on the motion of a defendant who is

unwilling to submit to the Court’s jurisdiction.       Federal courts

“have certain inherent authority to protect their proceedings

and judgments in the course of discharging their traditional

responsibilities.”    Degen v. United States, 517 U.S. 820, 823

(1996).    Accordingly, a court may deny a motion on the grounds

that “the party seeking relief is a fugitive while the matter is

pending.”    Id. at 824; see also Nen Di Wu v. Holder, 646 F.3d

133, 135 n.2 (2d Cir. 2011).

     “Fugitive disentitlement is an equitable doctrine that may

be applied at court discretion.”       Nen Di Wu, 646 F.3d at 135


                                   2
(citation omitted).   “[O]nce a court has determined that a party

is a fugitive from justice,” its application of discretion in

determining whether to consider the fugitive’s request for

relief “should be informed by the reasons for the doctrine and

the equities of the case.”   Id. (citation omitted).   The Second

Circuit has identified four purposes served by the fugitive

disentitlement doctrine:

     1) assuring the enforceability of any decision that
     may be rendered against the fugitive; 2) imposing a
     penalty for flouting the judicial process; 3)
     discouraging flights from justice and promoting the
     efficient operation of the courts; and 4) avoiding
     prejudice to the other side caused by the defendant’s
     escape.

Id. at 135-36 (citation omitted).

     As a threshold matter, Fox is a fugitive.   “A person can be

said to be a fugitive when, while abroad, they learn that they

are under indictment and make no effort to return to the United

States to face charges.”   United States v. Blanco, 861 F.2d 773,

779 (2d Cir. 1988); see also United States v. Hayes, 118 F.

Supp. 3d 620, 624-26 (S.D.N.Y. 2015) (explaining why “defendants

need not affirmatively flee to be labeled fugitives”); cf. 28

U.S.C. § 2466(a) (permitting courts to reject requests for

relief in civil forfeiture proceedings by not only a person who

“purposely leaves the jurisdiction of the United States” but

also one who “declines to enter or reenter the United States to



                                 3
submit to its jurisdiction”).    Fox’s argument -- that a

defendant becomes a fugitive only upon actual flight from the

judicial district in which he was indicted -- is unavailing.

     The purposes of the fugitive disentitlement doctrine and

the equities of the case also indicate that judicial resources

would be poorly expended considering the merits of Fox’s motion.

First, unless Fox appears, he cannot be held to account on the

indictment.   Thus, while a decision in Fox’s favor would grant

him relief, a decision that the indictment should not be

dismissed would be unenforceable.     Fox may not “invoke from a

safe distance only so much of [the Court’s] jurisdiction as

might secure him” dismissal of the indictment “while carefully

shielding himself from the possibility of a penal sanction.”

Collazos v. United States, 368 F.3d 190, 200 (2d Cir. 2004).

Second, application of the doctrine would penalize Fox’s

flouting of the judicial process.     He has been aware of the

indictment since at least 2014, when counsel appeared on his

behalf, 1 but he has chosen to remain beyond the reach of the

warrant issued for his arrest.    Third, entertaining Fox’s motion

would encourage similar flights from justice, which interfere

with the efficient operation of the courts.     Fourth, if the



1 The Government represents that Fox was in fact aware of the
charges against him in 2010.

                                  4
defendant continues to remain a fugitive, the Government will be

prejudiced by further delay in its ability to prosecute this

case.

     In the exercise of its discretion, the Court finds that Fox

is a fugitive who is disentitled from consideration of his

motion to dismiss.   Accordingly, the defendant’s September 17,

2019 motion to dismiss the indictment is denied without

prejudice to renewal in the event he is arraigned in the United

States on the indictment.


Dated:    New York, New York
          January 27, 2020


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                 5
